Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00233-CV

                                    Jeremiah A. MARTIN,
                                          Appellant

                                               v.

                  FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                  Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015CV01933
                       Honorable David J. Rodriguez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED granting the motion to reinstate filed by appellant
Jeremiah A. Martin in the underlying cause. The cause is REMANDED to the trial court for further
proceedings. It is ORDERED that appellant, Jeremiah A. Martin, recover his costs of this appeal
from appellee, Federal National Mortgage Association.

       SIGNED April 20, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice